DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
	Claim 1 is allowable over the prior art of record, because the prior art of record does not disclose a method of controlling a wireless power transmitter, the method comprising: receiving, during a first determination phase, a foreign object detection status packet, before entering a first power transfer mode for transmitting first power and before entering a second power transfer mode for transmitting second power, determining whether a foreign object is present based on the foreign object detection status packet to generate a determination result; in response to determining that the foreign object is present based on the determination result, transmitting the first power according to the first power transfer mode; in response to determining that the foreign object is not present based on the determination result, transmitting the second power according to the second power transfer mode: and determining, during a second determination phase, whether the foreign object is present while transmitting the first power in the first power transfer made.
	Claim 8 is allowable over the prior art of record, because the prior art of record does not disclose a method of controlling a wireless power transmitter, the method comprising: receiving, during a first determination phase, a foreign object detection 
	Claim 13 is allowable over the prior art of record, because the prior art of record does not disclose a wireless power transmitter comprising: an antenna configured to transmit wireless power; and a controller configured to: receive, during a first determination phase, a foreign object detection status packet, before entering a first power transfer mode for transmitting first power and before entering a second power transfer mode for transmitting second power, determine whether a foreign object is present based on the foreign object detection status packet to generate a determination result, in response to determining that the foreign object is present based on the determination result, transmit the first power via the antenna according to the first power transfer mode, in response to determining that the foreign object is not present based on the determination result, transmit the second power via the antenna according to the second power transfer mode, and determine, during a second determination phase, whether the foreign object is present while the antenna transmits the first power in the first power transfer mode.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS AMAYA whose telephone number is (571)272-8941. The examiner can normally be reached M-F 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/CARLOS AMAYA/Primary Examiner, Art Unit 2836